
	
		I
		111th CONGRESS
		1st Session
		H. R. 4011
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Smith of Texas
			 (for himself and Mr. Goodlatte)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  organized retail theft, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organized Retail Crime Prevention and
			 Enforcement Act of 2009.
		2.Transport of
			 goods for sale on online marketplaceSection 2314 of title 18, United States
			 Code, is amended—
			(1)by
			 striking the one-m dash at the end of the 5th paragraph and inserting ;
			 or; and
			(2)by inserting after
			 the 5th paragraph the following:
				
						Whoever transports, transmits, or transfers in
				  interstate or foreign commerce any goods, wares, or merchandise, of the value
				  of $1,000 or more, for sale on an online marketplace, knowing the same to have
				  been stolen, converted, or taken by
				  fraud—
					.
			3.Sale of goods on
			 online marketplaceSection
			 2315 of title 18, United States Code, is amended—
			(1)by striking the
			 one-m dash at the end of the 3rd paragraph and inserting ; or;
			 and
			(2)by inserting after
			 the 3rd paragraph the following:
				
						Whoever by means of an online marketplace barters or
				  sells any goods, wares, or merchandise, of a value of $1,000 or more, knowing
				  the same to have been stolen, converted, or taken by fraud, or attempts to do
				  so—
					.
			4.Definitions for new
			 offensesSection 2311 of title
			 18, United States Code, is amended—
			(1)by
			 inserting after the paragraph ending with running on land but not on
			 rails the following:
				
						Online marketplace means an Internet
				  site, or collection of Internet sites with a common operator, whose primary
				  purpose is to facilitate transactions between people for the sale of goods and
				  services;
					.
			(2)by inserting after
			 the paragraph ending with or the carcass or carcasses thereof
			 the following:
				
						Internet site means a web site or
				  location on the Internet that is accessible at a specific Internet domain name,
				  is accessible at a specific address under the Internet Protocol (or any
				  successor protocol), or is identified by a uniform resource
				  locator;
					.
			5.Organized retail
			 crime task forces
			(a)EstablishmentThe Attorney General shall establish
			 multi-jurisdictional task forces to initiate investigations of organized retail
			 theft and dismantle organized retail theft criminal enterprises in the six
			 United States district court districts with the greatest incidence of organized
			 retail theft, as determined by the Attorney General.
			(b)Report to
			 CongressThe Attorney General shall report annually to Congress
			 on the activities of the task forces established under this section.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2011 and for each of the 4
			 succeeding fiscal years.
			
